      Case 4:19-cv-02104 Document 1 Filed on 06/12/19 in TXSD Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

Collin Parker,
                                                                Civil Action No: 4:19-cv-2104
          Plaintiff,
                                                                           COMPLAINT
v.
                                                                  DEMAND FOR JURY TRIAL
Midland Credit Management, Inc.,


          Defendant(s).

         NOW COMES, Plaintiff COLLIN PARKER (“Plaintiff”), by and through his attorneys,

SHAWN JAFFER LAW FIRM PLLC, for his complaint against Defendant MIDLAND CREDIT

MANAGEMENT, INC. (“Defendant”), to wit, for violations of 15 U.S.C. § 1692 et seq., the Fair

Debt Collection Practices Act (“FDCPA”).

                                PREMLIMINARY STATEMENT

         1.      This is an action for statutory damages, costs, and attorney’s fees pursuant to 15

USC §1692 et seq. (FDCPA).

                                  JURISDICTION AND VENUE

         2.      This Court has jurisdiction over this action and all counts under 28 U.S.C. §§

1331, 1337 and 15 U.S.C. § 1692k.

         3.      Venue in this District is proper under 28 U.S.C. §§ 1391(b)(2) because a

substantial part of the events or omissions giving rise to this claim occurred here.

                                              PARTIES

         4.      Plaintiff is a natural person residing at 16131 Timber Valley Dr, Houston, TX

77070.

         5.      Plaintiff is allegedly obligated to pay a debt to Defendant.

                                              Page 1 of 5
       Case 4:19-cv-02104 Document 1 Filed on 06/12/19 in TXSD Page 2 of 5



        6.      Plaintiff is a “Consumer” meaning any natural person obligated or allegedly

obligated to pay any debt.

        7.      Defendant is a company that is organized under the laws of the Kansas.

        8.      Defendant is a collection agency headquartered in San Diego, CA.

        9.      Defendant regularly collects debts from consumers in the State of Texas.

        10.     The “Current Creditor” is Midland Funding, LLC.

        11.     The debt at issue (the “Consumer Debt”) is the amount Plaintiff allegedly owes

the Current Creditor.

        12.     The Consumer Debt is an obligation or alleged obligation of a Consumer to pay

money arising out of a transaction in which the money, property, or services which are the

subject of the transaction are primarily for personal, family, or household purposes.

        13.     Defendant engages in interstate commerce by regularly using telephone and mail

in a business whose principal purpose is the collection of debts.

        14.     At all times material hereto, Defendant was acting as a debt collector in respect to

the collection of Plaintiff’s alleged debts.

        15.     Defendant is a “debt collector” meaning any person who uses any instrumentality

of interstate commerce or the mails in any business the principal purpose of which is the

collection of any debts, or who regularly collects or attempts to collect, directly or indirectly,

debts owed or due another.

                                   FACTUAL ALLEGATIONS
                                    Violation – Collection Letter

        16.     On or about May 10, 2019 Plaintiff received a letter from Midland Credit

Management regarding a dispute made by the Plaintiff.



                                               Page 2 of 5
       Case 4:19-cv-02104 Document 1 Filed on 06/12/19 in TXSD Page 3 of 5



       17.       The alleged debt at issue is for CapitalOne Bank USA N.A. credit card, with an

account number 5178059457340405, reporting a balance of $460.53.

        18.      The last payment made, at a date better known to Defendant, was on or about

June 13, 2013.

        19.      The Defendant’s Letter read “The law limits how long you can be sued on a debt.

Because of the age of your debt, we will not sue you for it.” A copy is attached hereto as

“Exhibit A”.

        20.      The Defendant’s letter makes an unsophisticated consumer believe that Defendant

will not sue if payment is made but this false and deceptive because Defendant cannot sue.

       21.       In the letter the Defendant did not inform the Plaintiff that the debt was outside

the statute of limitations and a promise to repay the debt could revive the statute of limitations.

       22.       In the letter the Defendant did not inform the Plaintiff that the Defendant “cannot

sue” the Plaintiff for the debt.

       23.       Therefore, the Defendant falsely represented the legal status of the alleged debt.

       24.       Plaintiff has suffered an informational injury from Defendant’s actions.

                                 COUNT I
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                            §1692e & 1692f et seq.

       25.       Plaintiff re-alleges and incorporates by reference paragraphs in this complaint as

though fully set forth herein.

       26.       Defendant’s debt collection efforts against Plaintiff violated various provisions of

the FDCPA.

       27.       Section §1692e provides a non-exhaustive list of false, deceptive, and misleading

conduct prohibited by the statute including:


                                             Page 3 of 5
      Case 4:19-cv-02104 Document 1 Filed on 06/12/19 in TXSD Page 4 of 5



             (1) The false representation of – the character, amount, or legal status of any debt, 15

                U.S.C. §1692e(2); and

             (2) The use of any false representation or deceptive means to collect or attempt to

                collect any debt or to obtain information concerning a consumer. 15 U.S.C.

                §1692e(10)

       28.      Section §1692f provides a non-exhaustive list of unfair or unconscionable means

to collect or attempt to collect any debt.

             (1) The collection of any amount (including any interest, fee, charge, or expense

                incidental to the principal obligation) unless such amount is expressly authorized

                by the agreement creating the debt or permitted by law.

       29.      Defendant violated 15 U.S.C. §1692e, e(2), e(10) and §1692f when Defendant

attempted to collect a debt without disclosing that the alleged debt was outside the statute of

limitations and failing to inform Plaintiff of the consequences of making a partial payment, or

promise to repay to the alleged debt.

       30.      The Fifth Circuit has held lack of disclosures and inadequate disclosures to be

misleading:


                The Fifth Circuit finds that failing to disclose that a debt cannot be
                enforced because it is outside the statute of limitations is a
                violation of the FDCPA. Id. at 512 (citing Buchanan, 776 F.3d at
                399). The court reasons that if there is no disclosure, the least
                sophisticated consumer could be misled as to the legal status of
                their debt. Id. Moreover, the court in McMahon and the Fifth
                Circuit also interpret the FDCPA to prohibit disclosures that do
                not clearly indicate that the collector cannot sue. The court in
                McMahon explains, “[i]f a debt collector stated that it could sue
                on a timebarred debt but was promising to forebear, that statement
                would be a false representation about the legal status of the
                debt.”[5] McMahon, 744 F.3d at 1021 (emphasis in original).


                                             Page 4 of 5
      Case 4:19-cv-02104 Document 1 Filed on 06/12/19 in TXSD Page 5 of 5



Baye v. Midland Credit Management, Inc., 272 F.Supp.3d 898, (2017)

       31.     For these reasons, the Defendant is liable to the Plaintiff for statutory damages,

costs, and attorney’s fees.

                                   DEMAND FOR TRIAL BY JURY

       32.     Plaintiff requests a trial by jury on all issues and counts so triable, pursuant to

Rule 38 of the Federal Rules of Civil Procedure.

                                       PRAYER FOR RELIEF

               WHEREFORE, Plaintiff, requests that the Court enter judgment in favor of

Plaintiff and against Defendant for:

               (1)     Statutory    damages   of   $1,000    as   provided       under   15   U.S.C.

               §1692k(a)(2)(A);

               (2)     Reasonable attorney’s fees, litigation expenses and costs of the instant

               suit, as provided under 15 U.S.C. § 1692k(a)(3); and

               (3)     Such other or further relief as the Court deems proper.

DATED: June 11, 2019                                 Respectfully Submitted,
                                                     SHAWN JAFFER LAW FIRM PLLC
                                                     /s/ Shawn Jaffer                 .
                                                     Shawn Jaffer – Attorney in Charge
                                                     TX Bar No.: 24107817
                                                     SDTX Bar No.: 3269218
                                                     9300 John Hickman Pkwy, Suite 1204
                                                     Frisco, TX 75035
                                                     Phone: (214) 210-0730
                                                     Fax: (214) 594-6100
                                                     Email: Shawn@jafflaw.com
                                                     Attorney for Plaintiff Collin Parker




                                           Page 5 of 5
